Citation Nr: 1340147	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  11-14 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 percent prior to April 8, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia.

2.  Entitlement to an extension of a temporary total rating for postoperative convalescence under 38 C.F.R. § 4.30 beyond May 31, 2011.

3.  Entitlement to an increased evaluation in excess of 10 percent after May 31, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from January 1992 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and April 2011 by the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted the Veteran a compensable evaluation of 10 percent for a right ankle disability (diagnostically rated as stress reaction of the distal tibia) effective from February 25, 2010 (i.e., the date VA received the Veteran's claim for a rating increase); a temporary total rating under 38 C.F.R. § 4.30 for postoperative convalescence from right ankle surgery from April 8, 2011 to May 31, 2011; and confirmed and continued the 10 percent evaluation a right ankle disability (diagnostically rated as stress reaction of the distal tibia) effective from June 1, 2011 onwards. 

In correspondence dated November 2012, the Veteran's representative indicated that the Veteran was also claiming entitlement to a total rating for individual unemployability due to her service-connected disability (TDIU).  As this issue has not been adjudicated, it is referred to the RO for appropriate action.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

For the reasons that will be discussed below, the issue of entitlement to an increased evaluation for a right ankle disability (diagnostically rated as stress reaction of the distal tibia) for the period commencing November 2, 2011 is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Prior to January 18, 2011, the right ankle disability, diagnostically rated as stress reaction of the distal tibia, was manifested by no more than slight ankle impairment due to pain and pain on motion and use.

2.  From January 18, 2011 to April 7, 2011, the clinical evidence demonstrates that the right ankle disability, diagnostically rated as stress reaction of the distal tibia, was manifested by no more than moderate ankle impairment due to pain, pain on motion and use, and ligament damage with associated right ankle laxity and instability. 

3.  Postoperative complications of right ankle arthroscopic surgery on April 8, 2011 for repair of ligament damage resulted in an incompletely healed surgical wound, which caused a neuroma of the right peroneal nerve to develop, resulting in impairment due to painful neurological symptoms warranting additional surgery to relieve the neuroma on November 2, 2011.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 10 percent prior to January 18, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5022-5003, 5262, 5271 (2013).

2.  The criteria for a 20 percent evaluation, and no higher, for the period from January 18, 2011 to April 7, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Codes 5022-5003, 5262, 5271 (2013).   
   
3.  An extension of an award of a temporary total evaluation under Paragraph 30 to November 1, 2011, for convalescence following right ankle arthroscopic surgery, is clinically warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claims decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current issues that will be adjudicated on the merits stem from an increased rating claim for a right ankle disability, which was received by VA on February 25 2010.  (Prior to VA's receipt of this application, the last rating decision addressing the right ankle disability was rendered in April 2006.  Notice of this decision was furnished in April 2006, but the Veteran did not timely appeal it, nor did she submit evidence that was new and material to the right ankle that demonstrated a worsening of this disabled joint at any time prior to the submission of her February 2010 application to reopen her claim.  The April 2006 rating decision is therefore final.  See  38 C.F.R. §§ 3.156(b), 3.160(c) (2013); Bond v. Shinseki, 659 F.3d 1362 (2011); King v. Shinseki, 23 Vet. App. 464, 467 (2010).)  A VCAA notice letter was dispatched to the Veteran in March 2010, prior to the July 2010 rating decision (and subsequent April 2011 rating decision) now on appeal.  This letter addressed the increased rating issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial adjudication of the Veteran's increased rating claim adjudicated herein, there is no timing of notice defect.  
  
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  As previously stated, the history of this claim shows that, pursuant to 38 C.F.R. § 4.30, the Veteran was awarded a temporary 100 percent evaluation for convalescence following surgery for her service-connected right ankle disability that was effective from April 8, 2011 to May 31, 2011, with the 10 percent rating for the right ankle resuming effect as of June 1, 2011.  The Veteran challenges the 10 percent rating assigned prior to April 8, 2011, the termination of the temporary 100 percent evaluation after May 31, 2011, and the 10 percent evaluation that was continued thereafter from June 1, 2011.  Pursuant to 38 C.F.R. § 3.400(o)(2) (2013), the effective date of an increased rating award is the date of claim or the earliest date on which it is factually ascertainable that an increase in severity commenced up to one year prior to the date of claim.  As the date of VA's receipt of the Veteran's claim for a rating increase is February 25, 2010, thusly the Board will restrict its focus only to evidence pertinent to the time period from February 25, 2009 to the present.  In this regard, the claims file includes a May 2010 VA medical examination report and VA treatment records relevant to the Veteran's right ankle up to December 2011, and pertinent private medical records regarding right ankle treatment up to June 2012 (including those pertaining to her right ankle surgery on April 8, 2011).  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records and finds no medical records beyond the aforementioned dates.  For the reasons that will be discussed below, the evidence is deemed to be sufficiently developed to allow the Board to rate the right ankle disability, including to consider the applicability of a staged rating and an extension of Paragraph 30 benefits, only for the period prior to November 2, 2011.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has reviewed the aforementioned VA examination report, which was conducted in May 2010, and notes that the examining clinician provided an adequate discussion of his clinical observations and a rationale to support his medical findings and conclusions within the context of the Veteran's pertinent clinical history as contained within her claims file.  The examination is therefore deemed to be adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the specific claims decided on the merits herein (i.e., the appropriate rating for her right ankle disability for the period prior to November 2, 2011), and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice with respect to this matter and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims that are adjudicated on the merits in this decision.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Pertinent case history and law and regulations for increased ratings.

By history, the Veteran's service medical records reflect that following her entrance into active duty in January 1992, she developed onset of persistent right ankle pain that was diagnosed as a right distal tibia stress reaction.  Her symptoms did not improve with treatment and she was ultimately discharged from active duty for a medical disability in December 1992.  She was granted service connection for a right ankle disability, diagnostically rated as a stress reaction of the distal tibia, by a rating decision dated in January 1993.  This is her only service-connected disability and she is not receiving VA compensation for any other chronic medical disability.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

When rating a musculoskeletal disability such as the right ankle disorder at issue, functional loss due to pain must be considered.  A thorough evaluation of a musculoskeletal or orthopedic disability for rating purposes requires consideration of any functional loss due to pain, incoordination, weakness, or fatigability.  38 C.F.R. §§ 4.40, 4.45 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2013).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2013).  However, pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion. Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.   

The provisions 38 C.F.R. §§ 4.40, 4.45, 4.59 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45.

Stress reaction of the distal tibia may be rated as periostitis under 38 C.F.R. § 4.71a, Diagnostic Code 5022 (2013), which is rated as analogous to arthritis under Diagnostic Code 5003, whose impairment is rated on the basis of pain on motion and/or limitation of motion due to pain.  The schedule provides for the assignment a 10 percent evaluation for painful motion to an otherwise noncompensable degree if the presence of arthritic degenerative changes of the affected major joint is objectively demonstrated on medical imaging examination.  See 38 C.F.R. § 4.71a, Diagnostic Code 5022-5003.  

Otherwise, stress reaction of the distal tibia may be rated on the basis of limitation of motion, deformity, or ankylosis of the right ankle.  Ankylosis is a clinical condition involving non-movement of the affected joint due to it being locked in a fixed position.  As actual deformity and/or ankylosis of the Veteran's right ankle are not demonstrated by the objective medical evidence pertinent to the period addressed in this decision, the Board will not discuss the criteria for rating an ankle disability on the basis of deformity or ankylosis.  Thusly, the right ankle may be presently rated on the basis of limitation of motion under 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2013), which provides for the assignment of a 10 percent evaluation for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.

The Veteran's stress reaction of the distal tibia may also be rated on the basis of impairment of the tibia and fibula under 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2013), which assigns a 10 percent evaluation for slight ankle impairment, a 20 percent evaluation for moderate ankle impairment, and a 30 percent evaluation for malunion of the tibia and fibula with marked ankle impairment.  Assignment of a 40 percent evaluation under Diagnostic Code 5262 contemplates actual nonunion of the tibia and fibula with loose motion requiring a brace.

(a.)  Entitlement to an increased evaluation in excess of 10 percent prior to April 8, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia.

The pertinent evidence shows that prior to April 8, 2011, the Veteran's service connected right ankle disability was manifested by subjective complaints of joint swelling and pain which, according to her account, limited or prevented her from using stairs. A private hospital report dated November 11, 2009, shows that she was admitted for emergency room treatment of a twisting injury of the right ankle with pain after she reportedly fell over her pet dog while walking down the stairs.  Examination revealed mild soft tissue swelling at the right lateral maleolus without redness, ligament laxity, or crepitus.  Circulation and sensation were intact and range of right ankle motion was limited only by pain.  X-ray revealed no fracture.  The diagnosis was a right ankle sprain and the ankle was wrapped with an Ace bandage.  The emergency was deemed resolved and she was discharged the same day as improved and stable and prescribed pain medication.

VA examination in May 2010 shows, in pertinent part, that the Veteran presented with subjective complaints of right ankle pain, weakness, stiffness, swelling, limitation of motion, and sensations of instability, exacerbated by increased physical activity.  She reported that she was employed as a bartender until two years ago, when she had to quit work because her right ankle reportedly prevented her from engaging in prolonged standing.  She was able to stand for 15 to 30 minutes and walk more than one-quarter mile but less than a full mile, limited by pain.  She indicated that her right ankle did not improve since the time of her November 2009 emergency room treatment, but she was unable to seek additional treatment as she was uninsured.  Objective examination of the right ankle revealed slight edema with no evidence of ankle instability, tendon abnormality, or abnormal angulation.  X-ray of the right ankle revealed no fracture dislocation, arthritic changes, or bony pathology.  Examination of the non-service-connected left ankle was normal with dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees and no pain.  Examination of the service-connected right ankle revealed identical findings for range of motion as compared to the left, with dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degree, with complaints of pain on active motion and repetitive motion but no additional limitation of right ankle motion following three repetitions of range of motion.  The occupational impact of the Veteran's right ankle disability was that could not tolerate standing on her feet for prolonged periods in her former occupation as a bartender due to reduced stamina, weakness, fatigue, and pain.  She was noted to be occupationally qualified as a certified medical aide, but reported that she was unemployed as she found that the work in the home healthcare industry "was too boring," thereby indicating that her unemployment status was as much a matter of personal choice as due to physical impairment.  The examiner objectively determined that the Veteran's right ankle disability prevented her from engaging in sports or recreational activity, but had only moderate impact on her capacity to engage in chores, shopping, exercise, travel, and driving a motor vehicle, and no impact on her ability to feed, bathe, dress, and groom herself, and to attend to the needs of nature.

Private and VA outpatient treatment records dated prior to April 8, 2011, reflect that the Veteran was presently unemployed but had an occupational history that included employment as a bartender for approximately 15 years as well as employment in the private home healthcare industry and as a manager of a coffee shop and a dry cleaning store.  A May 2010 VA psychological assessment indicates that she was taking online college classes and was working towards completing her bachelor's degree in forensic psychology.  She was engaged in physical therapy to strengthen her right ankle to address her complaints of chronic right ankle pain with subjective weakness.  Physical testing revealed range of right ankle motion that was deemed to be within normal limits.  She was deemed to be a good candidate for transcutaneous electrical nerve stimulation (TENS) therapy to reduce her right ankle inflammation and pain.  

The Board has considered the evidence discussed above and finds that for the period prior to January 18, 2011, the aforementioned objective findings more closely approximate the criteria for a 10 percent evaluation on the basis of slight ankle impairment under Diagnostic Code 5262, due to subjective accounts of pain, pain on motion and use, and sufficient symptomatology to recommend the use of a TENS unit.  However, the criteria for the next higher evaluation of 20 percent under Diagnostic Code 5262 are not met.  Although the aforementioned clinical findings indicate that the Veteran is prevented from engaging in sports or recreational activity due to her right ankle disability, the same disability only imposes a moderate impact on her capacity to engage in chores, shopping, exercise, and travel, and operating a motor vehicle, but has no impact on her ability to feed, bathe, dress, and groom herself and to attend to the needs of nature.  As such, the Board does not find that the right ankle disability, diagnostically rated as stress reaction of the distal tibia, produces moderate right ankle impairment so as to warrant the assignment of a 20 percent evaluation under Diagnostic Code 5262.  

The medical imaging studies for the period prior to January 18, 2011, revealed no bony pathology or arthritic changes of the Veteran's right ankle that would permit the assignment of a 10 percent evaluation on the basis of Diagnostic Code 5003.  Although there is demonstrated pain on motion, there is no actual demonstrated limitation of right ankle motion due to pain, even following repetitive motion testing, so as to assign a rating based on limitation of motion under Diagnostic Code 5271.  In this regard, the May 2010 VA examination clearly shows that the Veteran's demonstrated range of motion in her service-connected right ankle is identical to her nondisabled and normal left ankle.  

Per the Court's decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board has considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, regarding functional loss due to pain, incoordination, weakness, fatigability, or weakened movement.  However, as additional limitation of motion to a compensable degree due to pain, or functional loss that more closely approximates moderate right ankle impairment has not been objectively demonstrated, even following repetitive stress testing, the clinical evidence does not support the assignment of an evaluation in excess of 10 percent for the Veteran's right ankle disability for the period prior to January 18, 2011.  

Therefore, in view of the foregoing discussion, the Veteran's claim for an evaluation above 10 percent for a right ankle disability (diagnostically rated as stress reaction of the distal tibia) for the period prior to January 18, 2011, must be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this aspect of the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).         

The Board observes, however, that as of January 18, 2011, the report of a VA medical consultation conducted on this date demonstrates that the Veteran's right ankle was in a state of constant pain and that there was increased ligament laxity with associated lateral instability demonstrated on objective clinical testing.  The Veteran was advised to undergo right ankle surgery for a modified Broström procedure to repair the damaged ligaments and restore right ankle stability and she was prescribed a supportive ankle splint pending this operation.  Thereafter, on April 8, 2011, she underwent right ankle surgery for repair of her damaged ligaments with the recommended modified Broström procedure.

The Board has considered the foregoing evidence and finds that the clinical evidence demonstrates that as of January 18, 2011, it is factually ascertainable that there was a demonstrable increase in the severity of the Veteran's right ankle disability due to pain, pain on motion and use, and objectively demonstrated ligament damage with associated instability of the ankle joint, such that surgery for ligament repair was deemed to be an appropriate treatment option.  Although actual limitation of range of motion and the radiographic presence of bony pathology are not objectively indicated, even when considering the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds that the foregoing evidence demonstrates the presence of right ankle impairment as of January 18, 2011 that more closely approximates the criteria for a 20 percent evaluation for moderate ankle impairment under Diagnostic Code 5262.  See 38 C.F.R. § 4.7 (2013).  Therefore, resolving all doubt in favor of the claimant, an increased evaluation to 20 percent for stress reaction of the distal tibia is granted, effective January 18, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, an assignment of the next higher evaluation of 30 percent is not warranted as the objective medical evidence does not demonstrate the presence of marked ankle disability due to actual malunion of the right tibia and ankle, as contemplated in Diagnostic Code 5262.

Extraschedular consideration for the period prior to April 8, 2011.

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected right ankle disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no objective evidence demonstrating that the Veteran's service-connected right ankle disability has presented such an unusual or exceptional disability picture at any time during the pertinent period from February 25, 2009 to April 7, 2011, so as to require consideration of an extraschedular evaluation for this period, pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  In this case, although the evidence of record shows that the Veteran received treatment for complaints of chronic right ankle pain prior to April 8, 2011, which included an emergency room admission, it does not indicate that she is frequently hospitalized for her service-connected right ankle disability.  Although the clinical evidence indicates that the Veteran is limited in her capacity to engage in any occupation that requires her to perform physical activities that involve prolonged standing or walking, there is no clinical evidence that deems her to be precluded from performing sedentary work.  She was engaged in online studies to earn her baccalaureate's degree in forensic psychology, thereby demonstrating that she was capable of performing sustained sedentary work in front of a computer.  The 10 percent evaluation assigned prior to January 18, 2011 on the basis of pain and pain on motion and use, and the 20 percent evaluation assigned as of January 18, 2011 on the basis of moderate ankle impairment due to pain, pain on motion and use, and ligament damage with associated laxity under the criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5022-5003, 5262, and 5271 adequately contemplate her level of impairment for the aforementioned periods.  

The Board cannot concede that the Veteran's right ankle disability, standing by itself, causes marked interference with her employment for the period prior to April 8, 2011.  Furthermore, the clinical evidence fails to show that the disability picture created by the right ankle disability is exceptional or unusual.  Having reviewed the record with these mandates in mind, the Board finds that the ratings presently assigned adequately reflect the state of the Veteran's right ankle disability for the period prior to April 8, 2011 and that there is no evidentiary basis for referral of the case for extraschedular consideration for this time period.

(b.)  Entitlement to an extension of a temporary total rating for postoperative convalescence under 38 C.F.R. § 4.30 beyond May 31, 2011.

VA clinical records show that on April 8, 2011, the Veteran underwent arthroscopic surgery on her service-connected right ankle for a modified Broström procedure to repair damaged ligaments and restore right ankle joint stability.  By rating decision dated April 2011, she was awarded a temporary total rating for postoperative convalescence under 38 C.F.R. § 4.30 ("Paragraph 30"), effective from April 8, 2011 to May 31, 2011.  The Veteran appeals this decision, claiming that her postoperative residuals of surgery were not fully healed and that an extension of her award of Paragraph 30 benefits beyond May 31, 2011 is warranted.

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. §§ 4.15, 4.16(b) (2013).  In the case of disability which is temporary in nature, such as that period of convalescence following surgery, governing regulation provides for temporary total disability ratings during convalescence.  38 C.F.R. § 4.30.

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence.  (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2013).

Total ratings for convalescence may be extended for one, two, or three months beyond the initial three months for any of the three reasons set forth above.  Extensions of one or more months up to six months beyond the initial six months period may be made for reasons (2) or (3) above.  38 C.F.R. § 4.30(b) (2013).

Review of the Veteran's medical records pertinent to the time period at issue indicates that the Veteran has essentially met the criteria for an extension of the convalescence rating beyond May 31, 2001, to at least November 1, 2011.  The records show that she continued to experience constant right ankle pain and related symptoms following in her April 8, 2011 surgery, which included significant neurological pain without relief and impairment of function and weightbearing on the right ankle due to a neuroma of her right peroneal nerve.  This neuroma was clinically deemed to be secondary to nerve impingement from a scar that was associated with the April 2011 arthroscopic surgery.  The records reflect that the neuroma of the peroneal nerve was itself a reasonably foreseeable complication of the arthroscopic surgery of the right ankle.  Thusly, she underwent additional surgery on November 2, 2011, for excision of the right peroneal nerve at the site of the prior arthroscopic surgery in order to relieve the neurological pain due to the neuroma.

The Board finds that the neuroma and right peroneal nerve impingement with associated neurological pain essentially constitutes an incompletely healed surgical wound from the prior arthroscopic surgery conducted on April 8, 2011, as it is directly the result of a postoperative scar incurred as a result of the surgical procedure performed on that date.  The symptoms associated with the right peroneal nerve neuroma prevented the Veteran from working as it caused limitation of weightbearing and use of her right ankle due to neurological pain.  Therefore, the facts of the case support an allowance of an extension of her Paragraph 30 temporary total rating to November 1, 2011, with a termination of the Paragraph 30 benefits on November 2, 2011, when she underwent further surgery to correct the peroneal nerve impingement caused by the modified Broström procedure performed on April 8, 2011.  To the extent that any doubt may exist in this regard, the Board will resolve any such doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation in excess of 10 percent for the period prior to January 18, 2011, for a right ankle disability, diagnostically rated as stress reaction of the distal tibia, is denied.

A 20 percent evaluation for a right ankle disability, diagnostically rated as stress reaction of the distal tibia, is granted, effective January 18, 2011. 

An extension of a temporary total rating to November 1, 2011 for postoperative convalescence under 38 C.F.R. § 4.30 is granted.


REMAND

In view of the foregoing decision, the remaining issue on appeal is the appropriate evaluation to be assigned for a right ankle disability, diagnostically rated as stress reaction of the distal tibia, for the period commencing November 2, 2011.  This matter must be remanded to the RO/AMC for additional evidentiary development.  Given that the latest VA examination of record addressing the severity of the Veteran's service-connected right ankle disability (diagnostically rated as stress reaction of the distal tibia) was conducted in May 2010, well prior to her April 2011 arthroscopic surgery and additional corrective right ankle surgery on November 2, 2011, a new medical examination is warranted in order to consider the state of the right ankle disability that includes consideration of the medical impact of these procedures, particularly the November 2011 surgery, and the impact of the neurological damage of the right peroneal nerve on the service-connected right ankle disability (including whether or not assignment of a separate evaluation for right peroneal nerve impairment is also warranted).  [See Weggenmann v. Brown, 5 Vet. App. 281 (1993): When the available evidence is too old for an adequate evaluation of his current condition, VA's duty to assist includes providing a new medical examination.  This is consistent with VA's duty to assist, fulfillment of which includes the conduct of a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991).]
        
Accordingly, the aforementioned matter is REMANDED to the RO/AMC for the following action:

1.  Obtain the names and addresses of all medical care providers, both VA and non-VA, who treated the Veteran for her right ankle disability, and for complaints relating to her right foot, ankle, and lower extremity  since December 2011 (i.e., the date of the most current VA medical records presently associated with the Veteran's claims file).  After obtaining the appropriate releases, those records should be obtained for inclusion in the evidence.  All attempts to procure records should be documented in the file.  If records identified as relevant by the Veteran cannot be obtained, a notation to that effect should be made in the file. The Veteran is to be notified of unsuccessful efforts in this regard, to include providing her with the opportunity to obtain and submit those records for VA review. 

2.  Thereafter, the RO/AMC should schedule the Veteran for a medical examination by the appropriate clinician to address the current severity of her service-connected right ankle disability, diagnostically rated as stress reaction of the distal tibia.  Any indicated diagnostic tests and studies must be accomplished.  The examiner must review the Veteran's claims folder in conjunction with the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.

Any indicated diagnostic tests and studies must be accomplished.  In addition - 

(a)  All pertinent symptomatology and findings must be reported in detail.  

(b)  The examiner present an objective assessment of the severity of the Veteran's right ankle disability.  Specifically:


[i.]  Is there chronic neurological impairment of the right ankle and/or foot secondary to the service-connected right ankle disability, diagnostically rated as stress reaction of the distal tibia (to include neuroma of the right peroneal nerve)?

[ii.]   Is there radiographic confirmation of degenerative arthritic changes or bony pathology involving the right ankle? 

[iii.]  What is the range of right ankle motion in degrees on flexion and dorsiflexion?  At what point in degrees of flexion and dorsiflexion does pain begin?  Is there any additional limitation of motion on flexion and dorsiflexion due to pain, weakness, fatigue, and/or incoordination following repetitive testing for at least three times? 

[iv.]  Is there ankylosis of the right ankle and, if so, at what point in degrees is the ankylosed joint in a fixed position?

[v.]  Is the stress reaction of the right distal tibia productive of slight ankle impairment due to disabled function and use of the affected joint?

[vi.]  Is the stress reaction of the right distal tibia productive of moderate ankle impairment due to disabled function and use of the affected joint?

[vii.]  Is the stress reaction of the right distal tibia productive of marked ankle impairment due to malunion of the tibia with the affected joint?

[viii.]  Is there nonunion of the right distal tibia with the right ankle joint with loose motion requiring a brace?
 
(c)  The examiner should provide an objective opinion of the impact that the Veteran's service-connected right ankle disability, diagnostically rated as stress reaction of the distal tibia, imposes upon her occupational capacity and daily activities of living.  

The examiner should provide a complete rationale for any opinion provided.  If he/she is unable to provide an opinion without resorting to speculation or conjecture, he/she should so state in his/her discussion and explain why.  The report prepared must be typed.

4.  Notify the Veteran that it is her responsibility to report for the above examination and to cooperate in the development of the issue being remanded.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Thereafter, the claims file must be reviewed to ensure that all of the foregoing requested development has been completed.  After all appropriate evidentiary development has been completed, readjudicate the issue regarding the appropriate evaluation for the service-connected right ankle disability, diagnostically rated as stress reaction of the distal tibia, for the period commencing on November 2, 2011.  

If the maximum benefit remains denied with regard to the above claim, a supplemental statement of the case must be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review, if appropriate.  The Board intimates no opinion as to the outcome in this case with regard to the issue on appeal by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








							[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


